DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-01-00003-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



CRAWFORD SLOAN, M.D.,§
	APPEAL FROM THE 349TH
APPELLANT


V.§
	JUDICIAL DISTRICT COURT OF

ADELINA PALACIOUS, INDIVIDUALLY
AND AS PERSONAL REPRESENTATIVE
OF THE ESTATE OF RUDY PALACIOUS, §
	ANDERSON COUNTY, TEXAS
DECEASED, CAMELIA MOSQUEDA AND
BRENDA PALACIOUS,
APPELLEES



PER CURIAM
	The parties hereto have filed a Joint Motion to Vacate the Judgment of the Trial Court,
Discharge the Surety on the Supersedeas Bond, and Dismiss the Appeal with Prejudice.  The motion
has been signed by the parties' attorneys and represents that the parties have reached a full and final
settlement of all issues in this case.  Further, the parties request that this Court vacate the trail court's
Amended Final Judgment signed on October 26, 2000, discharge the surety on the Supersedeas
Bond, and dismiss the case with prejudice.  Because the parties have met the requirements of Tex.
R. App. P. 42.1(a)(1), (1) the motion is granted (2) the trial court's Amended Final Judgment signed
on October 26, 2000 is vacated, (3) the surety on the Supersedeas Bond is discharged, and (4) the
case is dismissed with prejudice.  Tex. R. App. P. 43.2(e) & 43.6.	
Opinion delivered November 14, 2001.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.


(DO NOT PUBLISH)